Title: From John Adams to John Jay, 11 October 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            Braintree October 11. 1788
          
          The multiplied Cares attending the Removal of a Family, from one Country to another; and beginning a new Course of Life or resuming an old one, after an interruption of fourteen years; must be my apology, if any apology is neccessary, for having omitted, till this time, to Solicit the final Settlement of my Accounts, with the United States.— As Mr Barclay has, for many years, had the examination of the Accounts, of all the Ministers abroad, and of mine in particular, untill my removal to England; I wish to be informed, whether it is the Intention of Congress that I Should transmit the remainder of my Accounts to that Gentleman or any other for a Similar examination, or to the Board of Treasury, or to Congress immediately.— Let me request of you Sir, to lay this Letter before that Honourable assembly, and to transmit me, their Commands, which shall be obeyed as soon as possible.
          With great respect I have [the] / Honour to be, Sir, your most / obedient and most humble / Servant
          
            John Adams.
          
        